Case 4:18-cv-00824-O Document 83 Filed 06/09/21              Page 1 of 4 PageID 1079


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Bear Creek Bible Church, et al.,

                        Plaintiffs,

  v.                                            Case No. 4:18-cv-00824-O

  Equal Employment Opportunity
  Commission, et al.,

                        Defendants.


              UNOPPOSED MOTION FOR LEAVE TO FILE
              CORRECTED THIRD AMENDED COMPLAINT
       On Monday, June 7, 2021, the plaintiffs filed their third amended complaint,
 with the consent of the defendants. The document that was filed contained some
 fields with broken links, which did not reveal themselves until after the PDF was gen-
 erated, and which plaintiffs’ counsel did not notice until after the document was filed.
 The plaintiffs respectfully seek leave to file a corrected document that removes these
 fields, which we are filing as ECF No. 84. No other changes to the document have
 been made.

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
  Charles W. Fillmore                        Jonathan F. Mitchell
  H. Dustin Fillmore                         Texas Bar No. 24075463
  The Fillmore Law Firm, L.L.P.              Mitchell Law PLLC
  1200 Summit Avenue, Suite 860              111 Congress Avenue, Suite 400
  Fort Worth, Texas 76102                    Austin, Texas 78701
  (817) 332-2351 (phone)                     (512) 686-3940 (phone)
  (817) 870-1859 (fax)                       (512) 686-3941 (fax)
  chad@fillmorefirm.com                      jonathan@mitchell.law
  dusty@fillmorefirm.com




 motion for leave to file corrected third amended complaint                   Page 1 of 4
Case 4:18-cv-00824-O Document 83 Filed 06/09/21       Page 2 of 4 PageID 1080


 Dated: June 9, 2021                   Counsel for Plaintiffs and
                                       the Proposed Classes




 motion for leave to file corrected third amended complaint         Page 2 of 4
Case 4:18-cv-00824-O Document 83 Filed 06/09/21          Page 3 of 4 PageID 1081


                    CERTIFICATE OF CONFERENCE
     I certify that on June 9, 2021, I conferred with Ben Takemoto, counsel for the

 defendants, and he informed me that the defendants are unopposed to this motion.



                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Proposed Classes




 motion for leave to file corrected third amended complaint              Page 3 of 4
Case 4:18-cv-00824-O Document 83 Filed 06/09/21          Page 4 of 4 PageID 1082


                          CERTIFICATE OF SERVICE
     I certify that on June 9, 2021, I served this document through CM/ECF upon:

 Benjamin T. Takemoto
 Trial Attorney
 United States Department of Justice
 Civil Division, Federal Programs Branch
 P.O. Box No. 883, Ben Franklin Station
 Washington, DC 20044
 (202) 532-4252 (phone)
 (202) 616-8460 (fax)
 benjamin.takemoto@usdoj.gov

 Counsel for Defendants

                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiffs and
                                           the Proposed Classes




 motion for leave to file corrected third amended complaint             Page 4 of 4
